This Office Action is in response to the papers filed on August 10, 2020. 

Claims 1, 3-5, 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Majhi (United States Patent Application Publication 2022/0109025).
As to independent claim 1, Majhi discloses a variable resistance memory device (see the entire reference, including the Fig. 4A disclosure, for example) comprising:  a plurality of memory cells 400A arranged on a substrate 450, each of the memory cells comprising a selection element pattern 404 and a variable resistance pattern 408 (page 4, paragraph [0057]) stacked on the substrate, wherein the selection element pattern comprises: a first selection element pattern 404A or 404B including a chalcogenide material (paragraphs [0048-0049]); and a second selection element pattern (the other of 404A or 404B) including a metal oxide and coupled to the first selection element pattern (page 4, paragraphs [0052-0054]).
As to dependent claim 3, Majhi’s second selection element pattern 404A or 404B (whichever includes a metal oxide) has an energy band gap greater than an energy band gap of the first selection element pattern (the other of 404A or 404B that includes a chalcogenide material) (paragraphs [0048-0049 and 0052-0054]).
As to dependent claim 4, the energy band gap of Majhi’s first selection element pattern 404A or 404B (whichever includes a chalcogenide material) ranges from 1.1 eV to 2.25 eV, and the energy band gap of Majhi’s second selection element pattern (the other of 404A or 404B that includes a metal oxide) ranges from 2.3 eV to 4.0 eV (paragraphs [0048-0049 and 0052-0054]).
As to dependent claim 5, Majhi’s chalcogenide material comprises at least one of tellurium (Te) and selenium (Se) and at least one of germanium (Ge), antimony (Sb), bismuth (Bi), lead (Pb), tin (Sn), silver (Ag), arsenic (As), sulfur (S), silicon (Si), Indium (In), titanium (Ti), gallium (Ga), phosphorus (P), oxygen (O), and carbon (C) (paragraphs [0048-0049]), and the metal oxide of Majhi’s second selection element pattern comprises oxygen (O) and at least one of zinc (Zn), indium (In), gallium (Ga), and tin (Sn) (page 4, paragraphs [0052-0054]).
As to dependent claim 8, Majhi’s device further comprises first conductive lines 402 arranged in parallel with one another on the substrate 450 and extending in a first direction; and a second conductive line 410 extending in a second direction crossing the first conductive lines (Fig. 4B), wherein the memory cells are disposed at respective intersection regions 401 of the first conductive lines and the second conductive line.
As to independent claim 10, Majhi disclose a semiconductor device (see the entire reference, including the Fig. 4A disclosure, for example), comprising a plurality of first conductive lines 402 disposed on a substrate 450 and spaced apart from each other; a plurality of memory cells 400A disposed on the first conductive lines, respectively, each of the memory cells comprising a selection element pattern 404 and a variable resistance pattern 408 (page 4, paragraph [0057]) stacked on the substrate; and a second conductive line 410 connected to the memory cells, the second conductive line crossing the first conductive lines (Fig. 4B), wherein the selection element pattern comprises: a first selection element pattern 404A or 404B including a chalcogenide material (paragraphs [0048-0049]); and a second selection element pattern (the other of 404A or 404B) including a metal oxide and coupled to the first selection element pattern (page 4, paragraphs [0052-0054]).
As to dependent claim 11, Majhi’s second selection element pattern 404A or 404B (whichever includes a metal oxide) has an energy band gap greater than that of the first selection element pattern (the other of 404A or 404B that includes a chalcogenide material) (paragraphs [0048-0049 and 0052-0054]).

Claims 16, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Majhi (cited above) together with Kau (United States Patent Application Publication 2013/0256624).
As to independent claim 16, Majhi discloses a variable resistance memory device (see the entire reference, including the Figs. 4A-4B disclosure, for example) comprising:  a substrate 450; a first conductive line 402 disposed on the substrate and extending in a first direction; a second conductive line 410 disposed on the first conductive line and extending in a second direction crossing the first direction; and a memory cell 400A disposed between the first and second conductive lines and at an intersection 401 of the first and second conductive lines, wherein the memory cell comprises: a selection element pattern 404; a variable resistance pattern 408 (page 4, paragraph [0057]) disposed on the selection element pattern; and a “second” electrode 406 between the selection element pattern 404 and the variable resistance pattern 408, and wherein the selection element pattern comprises: a first selection element pattern 404A or 404B including a chalcogenide material (paragraphs [0048-0049]); and a second selection element pattern (the other of 404A or 404B) including a metal oxide and coupled to the first selection element pattern (page 4, paragraphs [0052-0054]).
The difference between claim 16 and Majhi is claim 16’s variable resistance memory device further comprises “a first electrode disposed between the selection element pattern and the first conductive line” and “a third electrode disposed between the variable resistance pattern and the second conductive line.”
Kau teaches connecting a variable resistance memory device’s selection element to a first conductive line with an electrode and connecting its variable resistance element to a second conductive line with an electrode (see the entire reference, including page 2, paragraph [0020], lines 1-3).
It would have been obvious to one skilled in the art to connect Majhi’s selection element pattern 404 to first conductive line 402 with a “first” electrode and to connect Majhi’s variable resistance pattern 408 to second conductive line 410 with a “third” electrode, because Kau teaches connecting a variable resistance memory device’s selection element to a first conductive line with an electrode and connecting its variable resistance element to a second conductive line with an electrode.  
As to dependent claim 17, Majhi’s second selection element pattern 404A or 404B (whichever includes a metal oxide) has an energy band gap greater than that of the first selection element pattern (the other of 404A or 404B that includes a chalcogenide material) (paragraphs [0048-0049 and 0052-0054]).
As to dependent claim 21, the chalcogenide material of Majhi’s first selection element pattern 404A or 404B includes at least one of AsTe, AsSe, GeTe, SnTe, GeSe, SnTe, SnSe, ZnTe, AsTeSe, AsTeGe, AsSeGe, AsTeGeSe, AsSeGeSi, AsTeGeSi, AsTeGeS, AsTeGeSiln, AsTeGeSiP, AsTeGeSiSbS, AsTeGeSiSbP, AsTeGeSeSb, AsTeGeSeSi, SeTeGeSi, GeSbTeSe, GeBiTeSe, GeAsSbSe, GeAsBiTe, or GeAsBiSe (paragraphs [0048-0049]), and the metal oxide of Majhi’s second selection element pattern (the other of 404A or 404B) includes at least one of InO, GaO, ZnO, SnO, InGaO, InZnO, InSnO, GaZnO, GaSnO, ZnSnO, InGaZnSnO, or InGaZnO (page 4, paragraphs [0052-0054]).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Majhi (cited above) together with Kau (cited above).
Claims 6 and 7 depend on independent claim 1, which is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Majhi (see above).  The above explanation of the rejection of independent claim 1 under 35 U.S.C. 102(a)(2) as being anticipated by Majhi is hereby incorporated by reference into this rejection of dependent claims 6 and 7 under 35 U.S.C. 103 as being unpatentable over Majhi together with Kau.
As to dependent claim 6, Majhi’s Fig. 4A device further comprises a “second” electrode 406 between the selection element pattern 404 and the variable resistance pattern 408.
The difference between claim 6 and Majhi is claim 6’s variable resistance memory device further comprises electrodes on the other ends of the selection element pattern and the variable resistance pattern.
Kau teaches connecting a variable resistance memory device’s selection element to a first conductive line with an electrode and connecting its variable resistance element to a second conductive line with an electrode (see the entire reference, including page 2, paragraph [0020], lines 1-3).
It would have been obvious to one skilled in the art to connect Majhi’s selection element pattern 404 to first conductive line 402 with a “first” electrode and to connect Majhi’s variable resistance pattern 408 to second conductive line 410 with a “third” electrode, because Kau teaches connecting a variable resistance memory device’s selection element to a first conductive line with an electrode and connecting its variable resistance element to a second conductive line with an electrode.
As to dependent claim 7, the obvious Majhi/Kau device’s second selection element pattern 404A is interposed between the first electrode and the first selection element pattern 404B. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Majhi (cited above) together with Kau (cited above).
Claim 13 depends on independent claim 10, which is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Majhi (see above).  The above explanation of the rejection of independent claim 10 under 35 U.S.C. 102(a)(2) as being anticipated by Majhi is hereby incorporated by reference into this rejection of dependent claim 13 under 35 U.S.C. 103 as being unpatentable over Majhi together with Kau.
As to dependent claim 13, Majhi’s Fig. 4A device further comprises a “second” electrode 406 between the selection element pattern 404 and the variable resistance pattern 408.
The difference between claim 13 and Majhi is claim 13’s variable resistance memory device further comprises electrodes on the other ends of the selection element pattern and the variable resistance pattern.
Kau teaches connecting a variable resistance memory device’s selection element to a first conductive line with an electrode and connecting its variable resistance element to a second conductive line with an electrode (see the entire reference, including page 2, paragraph [0020], lines 1-3).
It would have been obvious to one skilled in the art to connect Majhi’s selection element pattern 404 to first conductive line 402 with a “first” electrode and to connect Majhi’s variable resistance pattern 408 to second conductive line 410 with a “third” electrode, because Kau teaches connecting a variable resistance memory device’s selection element to a first conductive line with an electrode and connecting its variable resistance element to a second conductive line with an electrode.

Claims 2, 9, 12, 14, 15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Registered practitioners can telephone the examiner at (571) 272-1843.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814